MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                 Sep 23 2015, 9:23 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Brian J. May                                             Gregory F. Zoeller
South Bend, Indiana                                      Attorney General of Indiana

                                                         Robert J. Henke
                                                         David E. Corey
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         September 23, 2015
of the Parent-Child Relationship                         Court of Appeals Case No.
of: G.W.L. IV:                                           71A03-1505-JT-428
                                                         Appeal from the St. Joseph Probate
G.W.L. III,                                              Court
Appellant-Respondent,                                    The Honorable James Fox, Judge
                                                         Trial Court Cause No.
        v.                                               71J01-1307-JT-57

The Indiana Department of
Child Services,
Appellee-Petitioner.



Bradford, Judge.

Court of Appeals of Indiana | Memorandum Decision 71A03-1505-JT-428 | September 23, 2015   Page 1 of 22
                                           Case Summary
[1]   Appellant-Respondent G.W.L., III (“Father”) appeals the probate court’s order

      terminating his parental rights to G.W.L. IV (the “Child”). On or about

      November 5, 2012, the Department of Child Services (“DCS”) filed a petition

      alleging that the Child was a child in need of services (“CHINS”). On

      November 19, 2012, the Child was adjudicated to be a CHINS, following

      Father’s admission to this effect. DCS subsequently filed a petition seeking the

      termination of Father’s parental rights. Following an evidentiary hearing, the

      probate court issued an order terminating Father’s parental rights to the Child.

      On appeal, Father contends that DCS did not provide sufficient evidence to

      support the termination of his parental rights. Concluding otherwise, we

      affirm.



                             Facts and Procedural History
[2]   The Child was born to Father and B.L.S. (“Mother”) (collectively, the

      “parents”) on September 12, 2011.1 DCS became involved with the family in

      June of 2012, when DCS began having concerns about the Child’s living

      conditions and the care that the parents were providing to the Child. At the




      1
         The termination of Mother’s parental rights is not at issue in this appeal. We will therefore limit our
      discussion to Father where possible.



      Court of Appeals of Indiana | Memorandum Decision 71A03-1505-JT-428 | September 23, 2015      Page 2 of 22
      time, the Child resided with Mother in an apartment provided to Mother

      through an independent living program.2


[3]   Specifically, DCS had concerns about the Child’s living conditions because

      service providers observed trash, dirty diapers, and cups of cigarette butts on the

      floor “well within” the Child’s reach during visits to Mother’s apartment. Tr. p.

      10. DCS also had concerns that the Child was not receiving adequate medical

      care. Another concern was that the Child suffered from frequent sunburns,

      despite frequent reminders being given to parents to put sun block on him.

      Mother was also at risk of losing her apartment because Father continued to be

      present in the apartment outside of established visiting hours, despite his not

      being allowed to live in the apartment or be present in the apartment outside of

      visiting hours.


[4]   These concerns continued into the fall of 2012, when Casandra McGrew, a

      home-based case manager and therapist who was working with the family in

      connection to Mother’s participation in the independent living program,

      expressed concern that Father was “caught more than once sneaking out the

      window, sneaking out the back door” of Mother’s apartment during evening

      safety checks which occurred after visiting hours were over, despite the fact that

      Mother knew that she could not have overnight guests. Tr. p. 53. McGrew

      also expressed concern because there was “a lot of debris” on the floor,




      2
          Mother was involved in the independent living program because she was a ward of the State.


      Court of Appeals of Indiana | Memorandum Decision 71A03-1505-JT-428 | September 23, 2015         Page 3 of 22
      including moldy food, scissors, knives, cigarette ashtrays, and dirty diapers. Tr.

      p. 53. McGrew believed that both Mother and Father were responsible for the

      poor condition of Mother’s apartment.


[5]   At some point, Mother moved out of the apartment provided by the

      independent living program and moved in with Father. DCS soon thereafter

      received a report that the poor sanitary and unsafe conditions that had been

      present in Mother’s former apartment recurred in Mother and Father’s new

      residence. The report also indicated that the Child had a rash on his face that

      was untreated; the parents were not following the directions of the Child’s

      physician regarding the Child’s breathing treatments; the parents continued to

      smoke in the home despite being told that the Child’s breathing problems and

      upper respiratory infections were, at least in part, caused by their smoking

      around the Child; and the parents did not have food for the Child. DCS also

      learned that Mother had recently completed a psychological parenting

      assessment, the results of which recommended that the Child be placed out of

      the parents’ home because Mother was unstable. In light of the concerns for the

      Child’s safety and the results of Mother’s parenting assessment, DCS then

      removed the Child from the parents’ home.


[6]   On or about November 5, 2012, DCS filed a verified petition alleging the Child

      to be a CHINS. The probate court subsequently found the Child to be a

      CHINS following the parents’ admission to the allegations set out in the

      CHINS petition. As a result of the CHINS determination, on December 17,

      2012, the probate court ordered Father to visit with the Child on a regular basis,

      Court of Appeals of Indiana | Memorandum Decision 71A03-1505-JT-428 | September 23, 2015   Page 4 of 22
      complete a psychological parenting evaluation and follow all recommendations,

      maintain contact with DCS, notify DCS of any changes in contact information,

      maintain a safe and stable home environment, maintain a legal source of

      income, and participate in family therapy. The probate court also found that it

      was in the best interests of the Child to be removed from his parents’ home

      because remaining in the home “would be contrary to the welfare of the [C]hild

      because of the allegations admitted, of an inability to provide shelter, care,

      and/or supervision at the present time and the [C]hild needs protection.”

      State’s Ex. A – CHINS Disposition Order p. 1. On May 2, 2013, the probate

      court modified its prior order to additionally order Father to participate in and

      complete parenting classes, to participate in family therapy when approved by

      the individual therapist, and to participate in and complete the “Batterer’s

      Intervention Program.” State’s Ex. A – Order on Modification of Dispositional

      Decree p. 2.


[7]   On or about August 9, 2013, DCS filed a petition seeking the termination of

      Father’s parental rights to the Child. The juvenile court conducted an

      evidentiary termination hearing on March 27, 2014. During the evidentiary

      hearing, DCS introduced evidence of concerns regarding Father’s continued

      inability to provide proper care for the Child. Specifically, DCS introduced

      evidence which demonstrated that Father and Mother often argued and were

      physically abusive with one another and that Father failed to maintain

      consistent housing and employment. DCS also presented evidence indicating

      that Father had a “significant self-deceptive enhancement and a lack of insight


      Court of Appeals of Indiana | Memorandum Decision 71A03-1505-JT-428 | September 23, 2015   Page 5 of 22
      into” his emotions and behavior, State’s Ex. B p. 12, and was a “high risk to be

      physically abusive towards children.” Tr. p. 38.


[8]   In addition, DCS introduced evidence demonstrating that Father displayed

      difficulties in his concrete thinking and that these difficulties are “associated

      with his limited level of cognitive functioning.” State’s Ex. B p. 12.

      Specifically, Dr. Anthony L. Berardi, a Clinical and Forensic Psychologist who

      completed a psychological parenting evaluation of Father, opined as follows:


              [Father’s] thinking and reasoning is relatively simplistic and he
              thus lacks much ability to think critically about issues and to find
              substantive solutions. He tends to favor simple solutions to more
              complex problems and is inclined to find fault with others while
              taking little responsibility for the part that he contributes.


      State’s Ex. B p. 12. Dr. Berardi further opined that if Father were to be the sole

      caregiver for the Child, Father “would still likely encounter parenting

      difficulties due to the weaknesses noted in his personality functioning and

      parenting knowledge and skills.… [Father’s] lack of insight into his weaknesses

      increases the likelihood of his having more and more problems in parenting [the

      Child] as time goes by.” State’s Ex. B p. 13. Dr. Berardi also opined that:

              While [Father] does comprehend some of the safety issues that a
              parent should be aware of to promote a safe home environment,
              it remains a significant question whether or not he is capable of
              dealing with the day-to-day demands and requirements of
              parenting a young child, which is typically stressful.
              Additionally, the routine and structure required for good
              parenting is likely to be a major challenge for someone with his
              more limited cognitive and psychological resources.

      Court of Appeals of Indiana | Memorandum Decision 71A03-1505-JT-428 | September 23, 2015   Page 6 of 22
                                                      ****


              In all likelihood, [Father’s] involvement in parenting and
              caregiving for [the Child] will continue as it has in the past, and
              the past is the best predictor of future performance especially
              since he sees no significant weaknesses in his or [Mother’s]
              parenting, caregiving, and living standards. If he truly sees no
              changes in these areas are needed, he is not going to make
              changes that others see as necessary. He momentarily sees only
              the difficulty with finances and with conflict in his marriage, but
              even then he is quick to dismiss it as minor and not relevant to
              [the Child’s] welfare.


      State’s Ex. B p. 13. DCS also demonstrated that although Father was initially

      willing to participate in services, Father’s compliance with the

      recommendations of the service providers “began to fall off” after May 2, 2013.

      Tr. p. 23.


[9]   On April 9, 2014, the probate court issued an order terminating Father’s

      parental rights to the Child. Father appealed the probate court’s order. In a

      memorandum decision dated November 10, 2014, this court noted that

      “considering the seriousness and permanency of terminating a parent’s rights,

      ‘once the trial court walks down the path of making findings, it is bound under

      Indiana Trial Rule 52(A) to make findings that support the judgment.’ [Parks v.

      Delaware Cnty. Dept. of Child Servs., 862 N.E.2d 1275, 1281 (Ind. Ct. App.

      2007)].” In re G.L., 71A03-1404-JT-141 *3 (Ind. Ct. App. Nov. 10, 2014).

      Concluding that the probate court’s findings of fact were presented in an

      improper form, we remanded the matter to the probate court with instructions


      Court of Appeals of Indiana | Memorandum Decision 71A03-1505-JT-428 | September 23, 2015   Page 7 of 22
       to enter proper findings. Id. On remand, the probate court issued an amended

       order terminating Father’s parental rights to the Child. This appeal follows.



                                  Discussion and Decision
[10]   The Fourteenth Amendment to the United States Constitution protects the

       traditional right of a parent to establish a home and raise his child. Bester v. Lake

       Cnty. Office of Family & Children, 839 N.E.2d 143, 145 (Ind. 2005). Further, we

       acknowledge that the parent-child relationship is “one of the most valued

       relationships of our culture.” Id. However, although parental rights are of a

       constitutional dimension, the law allows for the termination of those rights

       when a parent is unable or unwilling to meet his responsibility as a parent. In re

       T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied. Therefore,

       parental rights are not absolute and must be subordinated to the child’s interests

       in determining the appropriate disposition of a petition to terminate the parent-

       child relationship. Id.


[11]   The purpose of terminating parental rights is not to punish the parent but to

       protect the child. Id. Termination of parental rights is proper where the child’s

       emotional and physical development is threatened. Id. The probate court need

       not wait until the child is irreversibly harmed such that his physical, mental,

       and social development is permanently impaired before terminating the parent-

       child relationship. Id.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1505-JT-428 | September 23, 2015   Page 8 of 22
[12]   Father contends that the evidence presented at the evidentiary hearing was

       insufficient to support the probate court’s order terminating his parental rights.

       In reviewing termination proceedings on appeal, this court will not reweigh the

       evidence or assess the credibility of the witnesses. In re Involuntary Termination

       of Parental Rights of S.P.H., 806 N.E.2d 874, 879 (Ind. Ct. App. 2004). We only

       consider the evidence that supports the probate court’s decision and reasonable

       inferences drawn therefrom. Id. Where, as here, the probate court includes

       findings of fact and conclusions thereon in its order terminating parental rights,

       our standard of review is two-tiered. Id. First, we must determine whether the

       evidence supports the findings, and, second, whether the findings support the

       legal conclusions. Id.


[13]   In deference to the probate court’s unique position to assess the evidence, we set

       aside the probate court’s findings and judgment terminating a parent-child

       relationship only if they are clearly erroneous. Id. A finding of fact is clearly

       erroneous when there are no facts or inferences drawn therefrom to support it.

       Id. A judgment is clearly erroneous only if the legal conclusions made by the

       probate court are not supported by its findings of fact, or the conclusions do not

       support the judgment. Id.


[14]   In order to involuntarily terminate a parent’s parental rights, DCS must

       establish by clear and convincing evidence that:


               (A) one (1) of the following exists:




       Court of Appeals of Indiana | Memorandum Decision 71A03-1505-JT-428 | September 23, 2015   Page 9 of 22
                 (i) the child has been removed from the parent for at
                 least six (6) months under a dispositional decree;


                 (ii) a court has entered a finding under IC 31-34-21-
                 5.6 that reasonable efforts for family preservation or
                 reunification are not required, including a description
                 of the court’s finding, the date of the finding, and the
                 manner in which the finding was made; or


                 (iii) the child has been removed from the parent and
                 has been under the supervision of a county office of
                 family and children or probation department for at
                 least fifteen (15) months of the most recent twenty-
                 two (22) months, beginning with the date the child is
                 removed from the home as a result of the child being
                 alleged to be a child in need of services or a
                 delinquent child;


        (B) that one (1) of the following is true:


                 (i) There is a reasonable probability that the
                 conditions that resulted in the child’s removal or the
                 reasons for placement outside the home of the
                 parents will not be remedied.


                 (ii) There is a reasonable probability that the
                 continuation of the parent-child relationship poses a
                 threat to the well-being of the child.


                 (iii) The child has, on two (2) separate occasions,
                 been adjudicated a child in need of services;


        (C) termination is in the best interests of the child; and


Court of Appeals of Indiana | Memorandum Decision 71A03-1505-JT-428 | September 23, 2015   Page 10 of 22
               (D) there is a satisfactory plan for the care and treatment of the
               child.


[15]   Ind. Code § 31-35-2-4(b)(2) (2011). Father does not dispute that DCS presented

       sufficient evidence to support the first and fourth elements set forth in Indiana

       Code section 31-35-2-4(b)(2). Father, however, argues that DCS failed to

       establish either that (1) there is a reasonable probability that the conditions that

       resulted in the Child’s removal from or the reasons for the Child’s continued

       placement outside of his home will not be remedied, or (2) there is a reasonable

       probability that the continuation of the parent-child relationship poses a threat

       to the well-being the child. Father also argues that DCS failed to establish that

       termination is in the best interests of the Child.


          I. Conditions Resulting in Removal Not Likely to Be
                               Remedied
[16]   On appeal, Father argues that DCS failed to establish by clear and convincing

       evidence that the conditions resulting in the Child’s removal from and

       continued placement outside his care will not be remedied. Father also argues

       that DCS failed to establish by clear and convincing evidence that the

       continuation of the parent-child relationship poses a threat to the Child.

       However, it is well-settled that because Indiana Code section 31-35-2-4(b)(2)(B)

       is written in the disjunctive, the probate court need only find either that the

       conditions resulting in removal from or continued placement outside the

       parent’s home will not be remedied or that the continuation of the parent-child

       relationship poses a threat to the child. In re C.C., 788 N.E.2d 847, 854 (Ind. Ct.

       Court of Appeals of Indiana | Memorandum Decision 71A03-1505-JT-428 | September 23, 2015   Page 11 of 22
Ohio App. 2003), trans. denied. Therefore, where, as here, the probate court

       concludes that there is a reasonable probability that the conditions which

       resulted in the removal of the child from or the reasons for the continued

       placement of the child outside of the parent’s care would not be remedied, and

       there is sufficient evidence in the record supporting the probate court’s

       conclusion, it is not necessary for DCS to prove or for the probate court to find

       that the continuation of the parent-child relationship poses a threat to the child.

       In re S.P.H., 806 N.E.2d at 882.


[17]   In order to determine whether the conditions will be remedied, the probate

       court should first determine what conditions led DCS to place the Child outside

       of Father’s care or to continue the Child’s placement outside Father’s care, and,

       second, whether there is a reasonable probability that those conditions will be

       remedied. In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied; In

       re S.P.H., 806 N.E.2d at 882. When assessing whether a reasonable probability

       exists that the conditions justifying a child’s removal or continued placement

       outside his parent’s care will not be remedied, the probate court must judge the

       parent’s fitness to care for the child at the time of the termination hearing,

       taking into consideration evidence of changed conditions. In re A.N.J., 690
N.E.2d 716, 721 (Ind. Ct. App. 1997). The probate court must also evaluate the

       parent’s habitual patterns of conduct to determine whether there is a substantial

       probability of future neglect or deprivation. Id. A probate court may properly

       consider evidence of the parent’s prior criminal history, drug and alcohol abuse,

       history of neglect, failure to provide support, and lack of adequate employment


       Court of Appeals of Indiana | Memorandum Decision 71A03-1505-JT-428 | September 23, 2015   Page 12 of 22
       and housing. McBride v. Monroe Cnty. Office of Family & Children, 798 N.E.2d
185, 199 (Ind. Ct. App. 2003). Moreover, a probate court “‘can reasonably

       consider the services offered by [DCS] to the parent and the parent’s response to

       those services.’” Id. (quoting In re A.C.C., 682 N.E.2d 542, 544 (Ind. Ct. App.

       1997)). The evidence presented by DCS “need not rule out all possibilities of

       change; rather, DCS need establish only that there is a reasonable probability

       that the parent’s behavior will not change.” In re Involuntary Termination of

       Parent-Child Relationship of Kay L., 867 N.E.2d 236, 242 (Ind. Ct. App. 2007).


[18]   Here, the probate court determined that DCS presented sufficient evidence to

       prove that it was unlikely that the reasons for the Child’s removal from and

       continued placement outside of Father’s care would be remedied, and upon

       review, we conclude that the probate court’s determination to this effect is

       supported by the record. In support of its determination, the probate court

       found as follows:

               Whether “the conditions that resulted in the [C]hild’s removal
               will not be remedied”:


               Sadly, the Court must find that [they] will not. Father has failed
               to comprehend the nature of the problem and comply with the
               Order of Court, and has consistently failed to comply with the
               orders of the Court and the direction of the service providers.


               Witnesses offered credible testimony that the [M]other had been
               removed from an independent living facility paid for by [DCS].
               Mother failed to keep the home clean or safe. The home had
               cigarettes, lights, broken glass and detritus all within reach of the
               [C]hild. Further, the Court finds clear and convincing evidence
       Court of Appeals of Indiana | Memorandum Decision 71A03-1505-JT-428 | September 23, 2015   Page 13 of 22
          that [F]ather continued to stay in the residence after hours in
          violation of the rules of the facility. The Court credits testimony
          of [the Court Appointed Special Advocate (“CASA”), Rebecca
          Modlin], and Ms. [Crystal] McQuade of the Villages.[3]


          While [F]ather complied with some of the Orders of the Court,
          namely attending all of the required batters [sic] intervention
          classes, he failed the class. The Court finds that … the [F]ather
          was recorded as a failure as it took him months longer tha[n]
          scheduled to complete the required classes. Father failed the test.
          Father has failed to obtain steady employment. Father admitted
          that he and [M]other had a violent relationship. Father has failed
          to obtain a residence of his own. Father lives with relatives.
          Father remains married to [M]other whose rights were
          terminated. Father testified that he was going to divorce
          [M]other but did not express any realistic plan for divorce.


          Sadly, the Court finds that, while [F]ather loves [the C]hild, he
          has not demonstrated an ability to comply with orders of the
          Court or accept responsibility for his failures. Father blames the
          [M]other for the unclean and unsafe home. Father admits that
          he did visit the home. Court finds it troubling that [F]ather
          offered no explanation as to why he did not clean the home, or
          why he continued to violate the rules of visitation set by the
          Villages (and shared with father as described by Ms. McQuade)
          with [M]other. This continued violation resulted in [M]other
          being removed from independent living. Father offered no
          evidence explaining why the [C]hild … was not provided with
          medication as prescribed by doctors. Father offered no
          explanation as to why he had failed to comply with the orders




3
    The Villages is the name of the apartment complex in which Mother’s apartment was located.


Court of Appeals of Indiana | Memorandum Decision 71A03-1505-JT-428 | September 23, 2015         Page 14 of 22
               regarding parenting class, batterer’s intervention, housing, or
               steady employment.


               Court finds that [F]ather exhibited little insight into the nature of
               his reasons for removal. Dr. Berardi … testified that [F]ather did
               not understand the reason for the removal of the [C]hild from the
               home[,] still exhibits that lack of understanding[,] and attributes
               the [C]hild a false degree of fault. Dr. Berardi noted that [F]ather
               regards the one year old (now two year old) [C]hild’s actions as
               petty, overestimating the [C]hild’s maturity. Court credits Dr.
               Berardi’s testimony for making it clear that [F]ather is unlikely to
               make the necessary changes to alleviate the reasons for removal
               of the [C]hild.


               The [CASA], Ms. Modlin, testified that [the] Guardian ad Litem
               testified that [F]ather had shown little evidence of progress. The
               Court credit[s] this testimony in making the finding that [F]ather
               is unlikely to change.


       Appellant’s Supp. App. pp. 10-11. In light of these findings, the probate court

       concluded that DCS had established by clear and convincing evidence that the

       reasons for the Child’s removal from and continued placement outside Father’s

       home would not be remedied.


[19]   In challenging the termination of his parental rights, Father does not challenge

       any of the specific findings of the probate court.               The unchallenged findings

       made by the probate court demonstrate that, although Father loves the Child,

       he has been unable to progress to a point where the service providers involved

       in this matter could recommend reunification. These findings are supported by

       the evidence.


       Court of Appeals of Indiana | Memorandum Decision 71A03-1505-JT-428 | September 23, 2015   Page 15 of 22
[20]   As is mentioned above, Dr. Berardi opined that Father lacked the ability to

       think critically about issues and to find substantive solutions, is inclined to find

       fault with others while taking little responsibility for his own actions, and if the

       sole caregiver for the Child, “would still likely encounter parenting difficulties

       due to the weaknesses noted in his personality functioning and parenting

       knowledge and skills.” State’s Ex. B p. 13. Dr. Berardi also opined that

       “[Father’s] lack of insight into his weaknesses increases the likelihood of his

       having more and more problems in parenting [the Child] as time goes by.”

       State’s Ex. B p. 13. In this regard, Dr. Berardi testified that Father had

       “virtually no insight” as to why DCS was involved with the family, tr. p. 35,

       and had “made it clear that he couldn’t understand why he was involved and

       [that] he thought that DCS was just a pain in his butt and that they should just

       leave him and [Mother] alone to take care of their son.” Tr. p. 36. Again, Dr.

       Berardi further opined as follows:

               While [Father] does comprehend some of the safety issues that a
               parent should be aware of to promote a safe home environment,
               it remains a significant question whether or not he is capable of
               dealing with the day-to-day demands and requirements of
               parenting a young child, which is typically stressful.
               Additionally, the routine and structure required for good
               parenting is likely to be a major challenge for someone with his
               more limited cognitive and psychological resources.


                                                       ****


               In all likelihood, [Father’s] involvement in parenting and
               caregiving for [the Child] will continue as it has in the past, and

       Court of Appeals of Indiana | Memorandum Decision 71A03-1505-JT-428 | September 23, 2015   Page 16 of 22
               the past is the best predictor of future performance especially
               since he sees no significant weaknesses in his or [Mother’s]
               parenting, caregiving, and living standards. If he truly sees no
               changes in these areas are needed, he is not going to make
               changes that others see as necessary. He momentarily sees only
               the difficulty with finances and with conflict in his marriage, but
               even then he is quick to dismiss it as minor and not relevant to
               [the Child’s] welfare.


       State’s Ex. B. p. 13. In sum, Dr. Berardi testified that if Father did not

       successfully complete the court ordered services, his prognosis for reunification

       would be “not very good.” Tr. p. 44.


[21]   In addition, DCS Case Manager Wendy Kambo testified that the conditions

       that resulted in the Child’s removal from Father’s care had not been remedied.

       Specifically, Case Manager Kambo testified that Father “hasn’t maintained his

       own housing. He doesn’t have the source of income to meet the [C]hild’s

       needs. He hasn’t addressed any of the domestic violence issues so I would be

       concerned about how safe the environment would be.” Tr. p. 17. Case

       Manager Kambo further testified that she “would still have significant concerns

       about [Father’s] parenting ability” in light of the fact that he did not successfully

       complete the court-ordered parenting classes. Tr. p. 17. Furthermore, to the

       extent that Father claims that he presented evidence suggesting that the

       conditions that resulted in the Child’s removal would be remedied, it is well-

       established that the probate court, acting as a trier of fact, was not required to

       believe or assign the same weight to the testimony as Father. See Thompson v.

       State, 804 N.E.2d 1146, 1149 (Ind. 2004); Marshall v. State, 621 N.E.2d 308, 320


       Court of Appeals of Indiana | Memorandum Decision 71A03-1505-JT-428 | September 23, 2015   Page 17 of 22
       (Ind. 1993); Nelson v. State, 525 N.E.2d 296, 297 (Ind. 1988); A.S.C. Corp. v. First

       Nat’l Bank of Elwood, 241 Ind. 19, 25, 167 N.E.2d 460, 463 (1960); Haynes v.

       Brown, 120 Ind. App. 184, 189, 88 N.E.2d 795, 797 (1949), trans. denied.


[22]   We conclude that the evidence, when considered as a whole, is sufficient to

       demonstrate a reasonable probability that the reasons for the Child’s removal

       from and placement outside Father’s care will not be remedied. Father’s claim

       to the contrary effectively amounts to an invitation for this court to reassess

       witness credibility and reweigh the evidence, which, again, we will not do. See

       In re S.P.H., 806 N.E.2d at 879.


[23]   Under these circumstances, we cannot say that the probate court erred in

       determining that DCS established that it is unlikely that the conditions resulting

       in the Child’s removal from and continued placement outside Father’s care

       would be remedied. See In re C.M., 675 N.E.2d 1134, 1140 (Ind. Ct. App.

       1997). Having concluded that the evidence was sufficient to support the

       probate court’s determination, and finding no error by the probate court, we

       need not consider whether the continuation of the parent-child relationship

       poses a threat to the Child’s well-being because DCS has satisfied the

       requirements of Indiana Code section 31-35-2-4(b)(2)(B) by clear and

       convincing evidence.


                                II. Best Interests of the Child
[24]   Father also contends that DCS failed to prove by clear and convincing evidence

       that termination of his parental rights was in the Child’s best interests. We are

       Court of Appeals of Indiana | Memorandum Decision 71A03-1505-JT-428 | September 23, 2015   Page 18 of 22
       mindful that in considering whether termination of one’s parental rights is in

       the best interests of a child, the probate court is required to look beyond the

       factors identified by DCS and look to the totality of the evidence. McBride, 798
N.E.2d at 203. In doing so, the probate court must subordinate the interests of

       the parent to those of the child involved. Id. “A parent’s historical inability to

       provide a suitable environment along with the parent’s current inability to do

       the same supports a finding that termination of parental rights is in the best

       interests of the children.” Lang v. Starke Cnty. Office of Family & Children, 861
N.E.2d 366, 373 (Ind. Ct. App. 2007) (citing In re A.L.H., 774 N.E.2d 896, 900

       (Ind. Ct. App. 2002)). “Permanency is a central consideration in determining

       the best interests of a child.” In re G.Y., 904 N.E.2d 1257, 1265 (Ind. 2009). In

       this vein, we have previously determined that the testimony of the case worker

       or CASA regarding the child’s need for permanency supports a finding that

       termination is in the child’s best interests. McBride, 798 N.E.2d at 203; see also

       Matter of M.B., 666 N.E.2d 73, 79 (Ind. Ct. App. 1996), trans. denied.


[25]   In terminating Father’s parental rights to the Child, the probate court found that

       DCS had “met its burden on all elements.” Appellant’s Supp. App. p. 11. This

       includes proving that the termination of Father’s parental rights was in the

       Child’s best interests. Our review of the record demonstrates that this finding is

       supported by clear and convincing evidence.


[26]   The testimony establishes that the Child has a need for permanency and

       stability and that the termination of Father’s parental rights would serve the

       Child’s best interests. Specifically, Case Manager Kambo testified that she

       Court of Appeals of Indiana | Memorandum Decision 71A03-1505-JT-428 | September 23, 2015   Page 19 of 22
       believed that the termination of Father’s parental rights was in the Child’s best

       interests. In support of this belief, Case Manager Kambo testified that as of the

       date of the evidentiary hearing, the Child was “doing very well. He’s thriving.

       He speaks a lot more than he did when he entered placement. He’s able to put

       several words together and make sentences now. He’s growing, meeting

       milestones. He’s doing well.” Tr. p. 18. Case Manager Kambo further

       testified that she believed that termination of Father’s parental rights was in the

       Child’s best interest because “it would allow him to be adopted so he would

       maintain a permanent home and a permanent family and grow and thrive in a

       safe environment.” Tr. p. 18.


[27]   In addition, the Child’s CASA testified that it was her opinion that it would

       serve the Child’s best interest if Father’s parental rights were terminated.

       Specifically, CASA Modlin testified based on her review of the case documents

       and Father’s failure to complete the court ordered services, she “would agree

       with” DCS’s recommendation that Father’s parental rights should be

       terminated. Tr. p. 64. CASA Modlin further testified that the Child was doing

       very well in his current placement and that he “does really well with [ ] other

       kids and he’s very playful.” Tr. p. 65.


[28]   In challenging the sufficiency of the evidence to support the termination of his

       parental rights, Father does not specifically challenge the opinions of Case

       Manager Kambo or CASA Modlin. Instead, Father argues that he had secured

       housing with a relative and that although he was not employed on the day of

       the evidentiary hearing, he had job prospects with several temporary placement

       Court of Appeals of Indiana | Memorandum Decision 71A03-1505-JT-428 | September 23, 2015   Page 20 of 22
       services. As such, Father argued that the probate court should have found him

       to be “a parent in almost total compliance with his case plan and thus not

       terminated the parent-child relationship.” Appellant’s Br. p. 10. Again, the

       probate court, acting as the fact finder, was free to judge witness credibility and

       believe or not believe the witnesses as it saw fit. See Thompson, 804 N.E.2d at

       1149; McClendon, 671 N.E.2d at 488; Moore, 637 N.E.2d at 822.


[29]   The probate court did not have to wait until the Child was irreversibly harmed

       such that his physical, mental, and social development was permanently

       impaired before terminating Father’s parental rights. See In re C.M., 675 N.E.2d

       at 1140. As such, in light of the testimony of Case Manager Kambo and CASA

       Modlin, considered with the Child’s need for permanency and the uncertainty

       as to when, if ever, Father would be capable of providing the necessary care for

       the Child, we conclude that the evidence is sufficient to satisfy DCS’s burden of

       proving that termination of Father’s parental rights is in the Child’s best

       interests. Father’s claim to the contrary again amounts to an invitation for this

       court to reweigh the evidence, which, again, we will not do. See In re S.P.H.,
806 N.E.2d at 879.



                                               Conclusion
[30]   Having concluded that the evidence is sufficient to support the probate court’s

       order terminating Father’s parental rights to the Child, we affirm the judgment

       of the probate court.



       Court of Appeals of Indiana | Memorandum Decision 71A03-1505-JT-428 | September 23, 2015   Page 21 of 22
[31]   The judgment of the probate court is affirmed.


       May, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1505-JT-428 | September 23, 2015   Page 22 of 22